Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156584                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  ELMORE NICHOLS, JR.,                                                                               Elizabeth T. Clement,
           Plaintiff,                                                                                                 Justices


  v                                                                 SC: 156584

  COURT OF APPEALS,
             Defendant.
  _________________________________________/

          On order of the Court, the complaint for superintending control is considered and
  relief is GRANTED in part. We DIRECT the Court of Appeals to docket the plaintiff’s
  June 26, 2017 Motion to Reissue Judgment in Docket No. 333395 as a motion, and to
  issue an order deciding the motion.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2018
           d1023
                                                                               Clerk